 1   WO
 2
 3
 4
 5
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF ARIZONA
10
11   Anant Kumar Tripati,                           No. CV-18-00066-TUC-RM
12                  Plaintiff,                      ORDER
13   v.
14   Corizon Incorporated, et al.,
15                  Defendants.
16
17          Pending before the Court is Defendant Corizon Health, Inc.’s Motion to

18   Consolidate. (Doc. 258.) Defendant seeks consolidation of the case Tripati v. Corizon, et

19   al., 2:18-CV-03313-JJT-JFM, a matter pending in the Phoenix division of the District of

20   Arizona, with the instant case. (Id.) Both lawsuits involve claims of alleged inadequate
21   medical care for Plaintiff’s medical conditions of hypertension, pain, and a lung

22   condition. (Id.) As the two actions involve common questions of law or fact, the Court

23   finds that consolidation under Rule 42(a) of the Federal Rules of Civil Procedure is

24   appropriate.

25   ....

26   ....
27   ....

28   ....
 1         Accordingly,
 2         IT IS ORDERED that the Motion to Consolidate (Doc. 258) is granted. Case
 3   number 2:18-CV-03313-JJT-JFM is reassigned to Judge Rosemary Márquez and is
 4   consolidated with the above-entitled action. All future filings shall be made in the
 5   consolidated matter under case number CV-18-00066-TUC-RM.
 6         Dated this 31st day of March, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
